PER CURIAM.
Appellant’s chief contention is that the evidence at trial was insufficient to support her conviction of being a vagrant in violation of those parts of D.C.Code, 1951 (Supp. VIII), § 22-3302, which define a vagrant as:
“(3) Any person leading an immoral or profligate life who has no lawful employment and who has ho lawful means of support realized from a lawful occupation or source. *****
“(8) Any person who wanders about the streets at late or unusual hours of the night without any visible or lawful business and not giving a good account of himself.”
Our review of the record convinces us that the evidence supported a finding of guilty.
Affirmed.